DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              NEIL KAUFMAN,
                                 Appellant,

                                    v.

                       JACQUELINE KAUFMAN,
                             Appellee.

                              No. 4D20-2088

                              [July 29, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina Keever-Agrama, Judge; L.T. Case No. 50-2013-DR-
004892-XXXX-NB.

  Adam B. Swickle of Swickle & Associates, PLLC, Fort Lauderdale, for
appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE E., Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.